Citation Nr: 0934728	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

The propriety of the reduction of the schedular evaluation of 
service-connected asthma from 60 percent to 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and A.I., her spouse  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to June 
1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the Veteran's disability rating for 
asthma from 60 to 30 percent, effective April 1, 2007.

In July 2009, a travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  

The matter of the reduction in the assigned disability rating 
is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 279-280 (1992) (the issue on appeal is not 
whether the Veteran is entitled to an increase, but whether 
the reduction in rating was proper); Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) ("[t]his is a rating reduction 
case, not a rating increase case.").  Accordingly, the matter 
in appeal does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
(distinguishing between a rating reduction case and a rating 
increase case).


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO increased the 
evaluation for service-connected asthma from 30 to 60, 
effective May 10, 2004, pursuant to the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6602 for evaluating bronchial 
asthma.

2.  In September 2006, the RO issued a determination 
proposing to reduce the disability rating for asthma from 60 
to 30 percent; that reduction was formally undertaken in a 
January 2007 rating action, effective from April 1, 2007.

3.  In conjunction with the rating reduction undertaken in 
the January 2007 rating decision, all due process 
requirements for executing a rating reduction were met and 
the decision to reduce the rating was properly substantiated 
by the evidence of record which did not reflect that any of 
the criteria supporting a 60 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 used for evaluating for 
bronchial asthma were met.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for the 
Veteran's service-connected asthma are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Based upon a VA examination conducted in August 2006, the RO 
proposed, in a September 2006 rating action, to reduce the 
Veteran's rating for asthma from 60 to 30 percent.  This 
proposal was implemented by a January 2007 rating decision, 
effective April 1, 2007.  The Veteran was notified by various 
communications, including the September 2006 rating action 
and a subsequently issued notice letter of September 2006, as 
to what information was of record and what was required to 
substantiate the continuation or restoration of the 60 
percent rating for asthma.

The content of these communications to the Veteran complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  It 
appears that all obtainable evidence identified by the 
Veteran relative to this claim has been obtained and 
associated with the claims file, and neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
appeal and to respond to VA notices.

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)- 
(i), which are applicable to reductions in ratings.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements that 
apply when a claimant makes a claim for benefits to VA and, 
as will be explained herein, those specific notice 
requirements were complied with in conjunction with the 
reduction of the evaluation for asthma.  See Zimick v. West, 
11 Vet. App. 45, 51 (1998) ("a more specific statute will be 
given precedence over a more general one . . . .") (quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She has been provided VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Accordingly, VA has satisfied its duty to notify and assist 
the Veteran in apprising her as to the evidence needed and in 
obtaining evidence pertinent to her appeal.  Therefore no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran, and such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Factual Background

The Veteran filed an original service connection claim for 
bronchitis in December 2000; service connection was initially 
established for asthma in a June 2001 rating decision, 
effective from December 2000.  An increased rating of 30 
percent was granted in a July 2002 rating decision, effective 
from July 2002. 

By rating action of August 2004, the RO granted an increased 
rating of 60 percent for asthma, effective from May 10, 2004.  
The grant was primarily based on findings made upon VA 
pulmonary function testing (PFT) conducted on May 10, 2004.  
These findings revealed that Veteran's FEV-1/FVC ratio was 78 
percent.  FEV-1 was 49% percent and FVC was 48% of predicted 
as measured post-bronchodilation.  

Subsequently, a VA examination for respiratory disorders was 
conducted in August 2006.  The report indicated that the 
Veteran was using several medications including: Guaifenesin 
(liquid, daily); Formoterol Fumarate (capsules, daily); 
Flunisolide (oral inhalational, 2 puffs daily); Levalbuterol 
(two puff, daily); and Mometasone (nostril spray, daily).  
Pulmonary function testing revealed that Veteran's FEV-1/FVC 
ratio was 80 percent.  FEV-1 was 85 % percent and FVC was 86% 
of predicted.  The examiner indicated that these were normal 
spirometry results and noted that FEV1 had increased since 
being evaluated in June 2002.  There was no evidence of upper 
airway obstruction.  Chronic asthma was diagnosed. 

The file contains a rating action dated on September 13, 
2006, in which the RO proposed a decrease from 60 to 30 
percent in the rating for asthma, based on VA examination 
findings made in August 2006.  The Veteran was advised of 
this proposal in a letter issued by the RO on September 18, 
2006, at which time she was advised that she had 60 days to 
submit additional evidence, prior to any action being taken 
on the proposed reduction.  

Additional evidence was added to the file in October 2006 
which included a statement from a VA registered nurse, 
indicating that she had been treating the Veteran for asthma 
since September 2003, and indicated that daily asthma 
medications were required for control of her asthma.  The 
nurse explained that the recent improvement in the Veteran's 
PFT studies indicated that the asthma was being adequately 
treated, but did not change the underlying asthma diagnosis 
or severity of the asthma.  The nurse observed that the 
Veteran was taking medication at the time the PFT was 
conducted, which she believed was the reason for the 
improvement shown. The nurse concluded that the Veteran had 
moderate persistent asthma.  Additional information regarding 
asthma diagnosis and treatment was provided for the file, 
obtained from www.uptodate.com.  

VA records dated in July 2006 to January 2007 revealed no 
treatment for asthmatic flare-up episodes.  A July 2006 entry 
revealed that the Veteran described her asthmatic condition 
as "good" and that she requested a refill of Albuterol for 
her nebulizer.  An October 2006 entry noted that the Veteran 
had to use her Albuterol nebulizer 2 to 3 times a week.  It 
was reported that PFT had improved on medication.  Singulair 
was added to the Veteran's medications.  An entry dated in 
November 2006 reflects that the Veteran reported having 
frequent asthma attacks which resolved quickly.  The entry 
indicated that the Veteran was using Singulair, Albuterol, 
inhaled steroids and by mouth steroids, as required.  

The proposed rating reduction of asthma from 60 to 30 percent 
was effectuated in a January 2007 rating decision, effective 
from April 1, 2007.

Thereafter, the Veteran submitted additional evidence which 
included March 2007 VA outpatient records reflecting that the 
request for a prescription of Adviar was not approved and 
that the Veteran was seen due to moderately persistent, 
poorly controlled asthma.  The impressions included 
moderately persistent asthma and mild wheezing.  VA chest X-
ray findings of April 2007 suggested increased cardiomegaly 
and some degree of congestive heart failure.  Treatment 
records of May and June 2007 indicated that asthma was well-
controlled with no recent exacerbations.  In late June 2007, 
symptoms of recurrent wheezing, shortness of breath and sinus 
symptoms were noted and moderate persistent asthma was 
diagnosed.  Lung volume testing (MVV) conducted in December 
2007 revealed poor patient effort or a neuromuscular 
disorder.  VA records dated to April 2008 did not reveal any 
increased asthma symptomatology and did not include any PFT 
results.  The Veteran was treated for bronchitis and an 
asthma exacerbation in June 2008.  

Also on file is a VA medical statement of December 2007, 
indicating that the Veteran was disabled and had been unable 
to work since 1999, due to chronic medical problems.  A 
second medical statement of January 2008 indicated that the 
Veteran was unable to work due to conditions including: 
asthma, diabetes, low back pain, osteoarthritis and 
depression.

A VA respiratory examination was conducted in January 2009.  
The Veteran reported that she used a nebulizer twice a week 
and an Albuterol inhaler at least 4 times a day.  Pulmonary 
function testing revealed that Veteran's FEV-1/FVC ratio was 
76 percent.  FEV-1 was 76 % percent and FVC was 81% of 
predicted.  The examiner indicated that these were normal 
spirometry results and noted that FEV1 had decreased since 
being evaluated in August 2006.  

The Veteran presented testimony at a travel Board hearing 
held in July 2009.  The Veteran testified that not only had 
her asthmatic condition not improved since 2004, it had 
gotten worse.  She indicated that the asthmatic condition 
required the constant use of medications and was productive 
of 2 to 3 attacks a week.  She indicated that she was not in 
receipt of Social Security disability benefits.  At the 
hearing, additional evidence was presented which was 
accompanied by a waiver.  However, this evidence presented 
had already been previously received and considered in 
conjunction with the Veteran's claim.  

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  Procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).

Where a disability rating has been continued for at least 5- 
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full and complete depiction of the level of 
disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases 
provided doubt remains, after according due consideration to 
all the evidence developed by the several items discussed in 
the preceding paragraph (section 3.344(a)), the rating agency 
will continue the rating in effect under specified 
procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 60 percent rating in question 
was not in effect for 5 years or more, and the preceding 
paragraphs (a) and (b) do not apply, based upon a disability 
which has not become stabilized and is likely to improve.  
Accordingly, reexaminations disclosing improvement, physical 
or mental, in these cases will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for evaluation of 
respiratory disorders under 38 C.F.R. § 4.97.  Diagnostic 
Code 6602 pertains to the evaluation of bronchial asthma.  
Under that code, a 30 percent rating for bronchial asthma 
requires Forced Expiratory Volume within the first second 
(FEV-1) of 56- to 70-percent predicted, or; a ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

A 60 percent evaluation requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

The medical history and treatment protocol pertaining to the 
Veteran's service-connected asthma contemporaneous with the 
date of the reduction in the rating at issue have been 
considered.  Based on this evidence and applying the 
determinative rating criteria, it is concluded that the 
reduction in rating was proper.

At the outset, the record sufficiently demonstrates that the 
procedural requirements for a reduction in rating have been 
met as specified under the provisions of 38 C.F.R. § 
3.105(e).  The prescribed 60-day time frame within which to 
submit additional evidence following the proposed reduction 
action was afforded to the veteran.  During this time period, 
the Veteran presented additional evidence to contest the 
proposed action.  38 C.F.R. § 3.105(e), (i).  The effective 
date of the reduction on April 1, 2007, corresponded to the 
end of the 60-day period from notice to the claimant of the 
final rating action implementing the reduction.

The inquiry into the propriety of the RO's decision to reduce 
the rating for asthma therefore should be completed based on 
whether the service-connected disability met the substantive 
requirements for a 30 percent rating as of the reduction 
action or whether it instead best approximated in severity 
the criteria for the previously assigned 60 percent 
evaluation.  On this subject, the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6602, for evaluating bronchial asthma 
are to be applied.

The basis for adjusting the level of compensation which took 
place in this case corresponded not necessarily to any 
material improvement in symptoms but to a more accurate 
assessment of the manifestations of the asthma based in part 
on performance upon PFT, a significant component of the 
applicable rating criteria.  Asthma is evaluated based on the 
results of pulmonary function tests, conducted after a 
bronchodilator is used.  38 C.F.R. § 4.96.

The medical findings of record do not establish that 
pulmonary function test results were within the range that 
would qualify for a 60 percent rating.  The August 2006 VA 
examination report that provided the basis for determining 
the appropriate adjusted evaluation demonstrated PFT results 
showing that the Veteran's FEV-1/FVC ratio was 80 percent; 
FEV-1 was 85 % percent and FVC was 86% of predicted of 
predicted, which would in fact warrant only a 10 percent 
evaluation based on the results of PFT testing alone.  In 
fact, no PFT function test results dated subsequent to those 
shown in May 2004 include clinical data supporting the 
assignment of a 60 percent evaluation based on the results of 
PFT.  

However, the applicable rating criteria provide that in 
addition to PFT findings, asthma is to be evaluated in 
accordance with the nature and extent of treatment 
modalities.  Further, in order to warrant a 60 percent rating 
based on treatment course, this must objectively implicate 
the requirement of at least monthly physicians' visits due to 
exacerbations, or intermittent (minimum three per year) 
courses of systemic corticosteroids.  There has been no such 
evidence presented here.  The increased rating to 60 percent, 
effective from May 2004, was based solely on the results of 
PFT.  None of the evidence date from May 2004 forward, 
reflects that the Veteran's asthma requires at least monthly 
treatment or intermittent (minimum three per year) courses of 
systemic corticosteroids.  As a result, the treatment course 
for asthma does not warrant a 60 percent rating per 
Diagnostic Code 6602.  Instead, the extent of medication 
prescribed is most consistent with the criteria for a 30 
percent evaluation which pertains to daily inhalational or 
oral bronchodilator therapy, or use of inhalational anti-
inflammatory medication.  

In summary, the preponderance of the competent findings 
substantiates that the reduction in rating from 60 to 30 
percent for asthma was proper.  The medical evidence on file 
at the time of the RO's decision to reduce the rating, and 
even since then, corresponds to this determination.  
Therefore, the appeal for restoration of a 60 percent rating 
for that specific disorder must be denied.  The preponderance 
of the evidence is unfavorable, and under these circumstances 
the benefit-of- the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to the restoration of a 60 percent rating for 
service-connected asthma is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


